Exhibit 99.1 Partial Spin-off to Diana Shipping Inc. Shareholders January 2011 1 Safe Harbor Statement This presentation is being provided for information purposes only in connection with partial spin-off of shares of Diana Containerships Inc, to the shareholders of Diana Shipping Inc., and may not be distributed, published or reproduced, in whole or in part by the recipient. The information contained in this presentation has been provided by Diana Containerships Inc. (the “Company” or “Diana Containerships”) and has not been verified independently. No representation or warranty express or implied is made as to and no reliance should be placed on the fairness, accuracy, completeness or correctness of the information or opinions contained herein.
